[Cite as State v. Wiley, 2019-Ohio-4727.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. W. Scott Gwin, P.J
         Plaintiff-Appellee                     Hon. William B. Hoffman, J.
                                                Hon. Craig R. Baldwin, J.
 -vs-
                                                Case No. 2019 CA 00024
 BRANDON WILEY

        Defendant-Appellant                     O P I N IO N




 CHARACTER OF PROCEEDINGS:                      Appeal from the Licking County Court of
                                                Common Pleas, Case No. 18CR414


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        November 15, 2019


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 WILLIAM C. HAYES                               WILLIAM T. CRAMER
 Licking County Prosecutor                      470 Olde Worthington Road – Ste. #200
                                                Westerville, Ohio 43082
 BILL CASE
 Assistant Prosecuting Attorney
 20 S. Second Street, Fourth Floor
 Newark, Ohio 43055
Licking County, Case No. 2019 CA 00024                                                          2


Hoffman, J.
          {¶1}     Appellant Brandon Wiley appeals the judgment entered by the Licking

County Common Pleas Court convicting him of aggravated possession of drugs (R.C.

2925.11) following his plea of no contest, and sentencing him to five years incarceration.

Appellee is the state of Ohio.

                                          STATEMENT OF THE CASE1

          {¶2}     On July 12, 2018, the Licking County Grand Jury indicted Appellant with

one count of aggravated possession of methamphetamine. Appellant failed to appear for

his jury trial scheduled for September 26, 2018, and a capias was issued for his arrest.

After his arrest on November 19, 2018, the case was reopened. Counsel was appointed

to represent Appellant on November 21, 2018.

          {¶3}     Appellant appeared for what the court expected to be a change of plea

hearing on January 28, 2019. At the hearing, his counsel represented Appellant was

unhappy with the plea offer and would like the case to be set for jury trial. Appellant stated

he was not satisfied with how his attorney was representing him, and he would like to file

for new counsel. The court responded Appellant was free to hire any attorney he wanted,

but could not fire his court-appointed attorney.

          {¶4}     Appellant continued to state counsel was not representing him “as best he

can.” Tr. (1/28/19 hearing) 4. He told the court he had talked to counsel for maybe ten

minutes. Appellant represented when his attorney came to the jail, counsel texted on his

phone the entire time. Appellant further stated he did not agree to the change of plea, his

counsel “did it all on his own.” Id. at 5. The court told Appellant he would make sure his



1   A rendition of the facts is unnecessary for our resolution of the issue raised on appeal.
Licking County, Case No. 2019 CA 00024                                                      3


attorney did not text on his phone the entire time when he came to the jail, and would

reset the case for jury trial.

       {¶5}    Counsel told the court he had been to the jail three times, and regardless of

the duration of his visits, they were sufficient to answer Appellant’s questions. He further

stated Appellant is unhappy because the case carried a mandatory prison sentence, and

he would like the case to be reduced to an offense where he would have an opportunity

for community control. However, the State was not making such an offer to Appellant.

       {¶6}    Appellant filed a motion to suppress which was overruled. The case was

again set for trial on March 14, 2019. At the outset of the trial, counsel for Appellant

informed the court he was not sure where the case stood. Appellant indicated to counsel

the day prior to trial he wished to change his plea to no contest. However, based on the

fact Appellant previously failed to change his plea after indicating such an intention,

counsel was prepared to go to trial.

       {¶7}    The court indicated he would bring the jury in and get started. At this point,

Appellant interjected, “I’d like to plead no contest.” Tr. (Sent.) 5. The court called a short

recess to allow Appellant to confer with counsel. During the plea colloquy which ensued,

Appellant indicated he had discussed the facts and circumstances of his case, along with

all possible defenses, fully and completely with his attorney; he was satisfied with the

advice his attorney had given him today and throughout the proceedings; he understood

no one could make him change his plea; and he was changing his plea freely and

voluntarily, knowing what his rights are.
Licking County, Case No. 2019 CA 00024                                                      4


       {¶8}   The court convicted Appellant upon his plea of no contest and sentenced

him to five years incarceration. It is from the March 14, 2019 judgment of conviction and

sentence Appellant prosecutes his appeal, assigning as error:



              THE TRIAL COURT VIOLATED APPELLANT’S RIGHT TO THE

       EFFECTIVE       ASSISTANCE       OF    COUNSEL        UNDER      THE    SIXTH

       AMENDMENT AND ART. I, SEC. 10 OF THE OHIO CONSTITUTION BY

       REFUSING TO APPOINT NEW COUNSEL AFTER A BREAKDOWN IN

       COMMUNICATION WITH EXISTING COUNSEL.



       {¶9}   We note, this matter comes before this Court pursuant to the accelerated

calendar and App. Rule 11.1. Accordingly, it is sufficient compliance with Appellate Rule

12(A) for the statement of the reason for the court's decision as to each error to be in brief

and conclusionary form.

       {¶10} Appellant's trial counsel was court-appointed. “To discharge a court-

appointed attorney, the defendant must show a breakdown in the attorney-client

relationship of such magnitude as to jeopardize the defendant's right to effective

assistance of counsel.” State v. Coleman, 37 Ohio St. 3d 286, 525 N.E.2d 792 (1988),

paragraph four of the syllabus. “‘An indigent defendant has no right to have a particular

attorney represent him and therefore must demonstrate “good cause” to warrant

substitution of counsel.’” State v. Cowans, 87 Ohio St. 3d 68, 72, 717 N.E.2d 298, quoting

United States v. Iles, 906 F.2d 1122, 1130 (C.A.6, 1990).
Licking County, Case No. 2019 CA 00024                                                        5


       {¶11} The trial court's decision is reviewed under an abuse of discretion standard.

Id. In order to find an abuse of discretion, we must determine the trial court's decision was

unreasonable, arbitrary or unconscionable and not merely an error of law or judgment.

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 450 N.E.2d 1140 (1983).

       {¶12} While Appellant indicated displeasure with his attorney’s communication

with him at his initial change of plea hearing, the record does not reflect at such time the

attorney-client relationship had broken down to such a magnitude as to jeopardize his

right to the effective assistance of counsel. The court informed Appellant he would

instruct counsel not to text on his visits to the jail with Appellant, and set the case for jury

trial at Appellant’s request.

       {¶13} Counsel appeared ready to proceed for jury trial a month and a half later on

March 14, 2019. At this point Appellant desired to change his plea to no contest. The

record reflects the court took a recess to allow Appellant to confer with his attorney. During

the plea colloquy which ensued, Appellant indicated he had discussed the facts and

circumstances of his case, along with all possible defenses fully and completely with his

attorney; he was satisfied with the advice his attorney had given him today and throughout

the proceedings; he understood no one could make him change his plea; and he was

changing his plea freely and voluntarily, knowing what his rights are. We find the trial

court did not abuse its discretion in denying Appellant’s initial request to fire his court-

appointed attorney.
Licking County, Case No. 2019 CA 00024                                            6


      {¶14} The assignment of error is overruled. The judgment of the Licking County

Common Pleas Court is affirmed.




By: Hoffman, J.
Gwin, P.J. and
Baldwin, J. concur